                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 19-cv-00037-CMA-KLM

GRETCHEN HAPTONSTALL,

      Plaintiff,

v.

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.,

      Defendant.


    ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR VACATUR
______________________________________________________________________

      This matter is before the Court on Plaintiff’s Unopposed Motion for Vacatur (Doc.

# 111), wherein Plaintiff Gretchen Haptonstall moves the Court to vacate its February 4,

2021 Order Granting Defendant’s Motion for Summary Judgment. For the following

reasons, the Motion is granted.

                                     I.     ANALYSIS

      On February 4, 2021, this Court granted Defendant American Family Mutual

Insurance Company’s Motion for Summary Judgment, thereby entering summary

judgment in favor of Defendant and against Plaintiff on all claims. On March 4, 2021,

Plaintiff appealed the Court’s summary judgment order. The Tenth Circuit then referred

the parties to mediation, where they reached a settlement agreement that is contingent

upon this Court vacating its February 4, 2021 Order, pursuant to Fed. R. Civ. P. 60(b).

The Tenth Circuit granted a limited remand for this Court’s consideration of the instant
Motion. Plaintiff, with Defendant’s consent, now moves the Court to vacate its February

4, 2021 Order and dismiss this case with prejudice so that the parties may effectuate

their settlement.

       Whether an opinion should be vacated on the basis of mootness is an equitable

question. Rio Grande Silvery Minnow v. Bureau of Reclamation, 610 F.3d 1096, 1129

(10th Cir. 2010). The United States Supreme Court recognized that vacatur may be

granted when a case is mooted through settlement. U.S. Bancorp. Mortg. Co. v. Bonner

Mall P’ship, 513 U.S. 18, 29 (1994). When a case is rendered moot through settlement,

whether to vacate a prior ruling is left to the court’s discretion. Oklahoma Radio Assoc.

v. F.D.I.C., 3 F.3d 1436, 1439 (10th Cir. 1993). In considering whether to vacate a prior

ruling due to settlement, “the Court balances the various public and private interests at

stake, including the effect on judicial precedent, the preclusive effect of the Court’s

opinion, and the impact on judicial resources.” Lundsten v. Create Comm. Living Servs.,

Inc., 2016 WL 111431, *1 (E.D. Wis. Jan. 11, 2016); see Mayes v. Hammond, 631

F.Supp.2d 1082, 1088 (N.D. Ind. 2008) (explaining the court should consider “the public

interest in precedent, preclusion, and judicial economy and the circumstances,

hardships, and interests of the private parties”).

       Upon consideration of the Motion, case file, applicable law, and the various

public and private interests at stake, the Court finds that the balance of equitable factors

favors vacatur of the February 4, 2021 Order. Accordingly, it is




                                              2
      ORDERED that Plaintiff’s Unopposed Motion for Vacatur (Doc. # 111) is

GRANTED, and the Court’s February 4, 2021 Order Granting Defendant’s Motion for

Summary Judgment (Doc. # 95) is hereby VACATED. It is

      FURTHER ORDERED that this action is DISMISSED WITH PREJUDICE.

      DATED: June 30, 2021


                                             BY THE COURT:


                                             _____________________________
                                             CHRISTINE M. ARGUELLO
                                             United States District Judge




                                         3
